.Fish, C. J.
A'proceeding under the land-registration act (Georgia Laws 1917, p. 108) should not-have been temporarily enjoined at the'in- , stance of the grantor in the conveyance under which the applicant asserted title to the land, for the alleged reason that such instrument, i though in form a warranty deed, was given to secure a debt which had been discharged, because the applicant for the registration, without authority, had appropriated to his own use timber growing on the land, of value exceeding the amount of the debt, and for which, as was alleged, the applicant could not be brought to an accounting in such proceeding.
Such issue could be raised in the suit for registration, by the filing of a cross-action thereto by the grantor in the conveyance, and the title registered in accordance with the decision on that issue.

Judgment affirmed.


All the Justices concur.

J. P. Knight and H. W. Nelson, for plaintiff.
Dan B. Bruce, for defendants.